--------------------------------------------------------------------------------


DEBT PURCHASE AGREEMENT

            THIS DEBT PURCHASE AGREEMENT (the “Agreement”) is entered into
effective as of the 28th day June, 2017 (the “Effective Date”), by and between
JDF CAPITAL INC., having an address of 62 E. Main St., Freehold, New Jersey,
07728 (“Assignor”); and, BLUE CITI LLC, having an address of 1357 Ave. Ashford,
San Juan, Puerto Rico, 00907 (“Assignee”),. Assignor and Assignee are sometimes
referred to collectively herein as the “Parties”, and each individually as a
“Party”.

RECITALS

            A.        Assignee wishes to assume all of Assignor’s right, title,
and interest in and to that certain Convertible Promissory Note dated 09
September 2016 in the original principal amount of One Hundred Forty Four
Thousand Dollars ($144,100) issued by Lithium Exploration Group, Inc., a Nevada
corporation (the “Company”), in favor of Assignor, a copy of which is attached
hereto as Exhibit “A” (the “Note”).

            B.        Assignor desires to assign to Assignee all of Assignors’
right, title, and interest in and to the Note, based on the terms and conditions
set out herein.

            C.        NOW, THEREFORE, in consideration of the promises and the
mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

       1.        Consideration. In consideration for the assignment of the Note,
Assignee shall pay to Assignor the exact and total amount of One Hundred Dollars
($100.00), which amount is referred to herein as the “Purchase Price”.

       2.        Closing and Agreement. Subject to and in accordance with the
terms and conditions set forth in this Agreement, Assignor hereby grants, sells,
assigns, and conveys to Assignee, without recourse, all of Assignor’s right,
title, and interest in, to, and under the Note. The closing of the transactions
contemplated hereunder (the “Closing”) shall take place simultaneously with the
delivery of the Purchase Price via wire transfer of immediately available funds
against the assignment of the Note. The funds will be wired in accordance with
the instructions set forth on Exhibit “B”, attached hereto and incorporated
herein by reference. The Closing shall occur no later than 5:00 P.M., New York
time, on 29 June 2016, unless extended by the mutual written consent of the
Parties.

       3.        Representations of Assignor. Assignor hereby represents and
covenants to Assignee that:

            a.        Assignor has all requisite authority to execute and
deliver this Agreement and any other document contemplated by this Agreement and
to perform its obligations hereunder and to consummate the transactions
hereunder. This Agreement has been duly executed and delivered by Assignor and
constitutes the legal, valid, and binding obligations of Assignor, enforceable
against Assignor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability (regardless of whether considered in a proceeding at law or in
equity).

            b.        Upon Closing, Assignor shall retain no right, title, or
interest in and to the Note, and all outstanding principal, accrued and unpaid
interest, and all other fees, penalties, amounts due on the Note shall be
collected by Assignee.

            c.        The Note is free and clear of all liens, mortgages,
pledges, security interests, encumbrances, or charges of any kind or
description. Assignor has the sole and unrestricted right to sell and/or
transfer the Note. Assignor is conveying to Assignee all of its rights, title,
and interests to the Note, free and clear of all liens, mortgages, pledges,
security interests, encumbrances, or charges of any kind or description. Upon
transfer to Assignee by Assignor of the Note, Assignee will have good and
unencumbered title to the Note, free and clear of any and all liens or claims.

1

--------------------------------------------------------------------------------

            d.        Assignor is an "accredited investor" within the meaning of
Regulation D, Rule 501(a), promulgated by the Securities and Exchange Commission
under the Securities Act of 1933, as amended (the “Securities Act”).

            e.        Neither Assignor nor any of its officers and directors, if
a legal entity, are now, or have been in the last 90-days, officers or directors
of the Company, or beneficial holders of 10% or more of the equity securities of
the Company, or in any way an affiliate of the Company, as such term is defined
under the Securities Act.

       4.        Representations of Assignee. Assignee hereby represents and
covenant to Assignor that:

            a.        Assignee has all requisite power and authority to execute
and deliver this Agreement and any other document contemplated by this Agreement
to be signed by Assignee and to perform its obligations hereunder and to
consummate the transactions contemplated hereby.

            b.        Assignee understands that the shares to be issued upon
conversion of the Note have not been, and may not be, registered under the
Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
Assignee’s representations as expressed herein or otherwise made pursuant
hereto.

            c.        Assignee has substantial experience in evaluating and
investing in securities of companies similar to the Company and acknowledges
that it can protect its own interests. Assignee has such knowledge and
experience in financial and business matters so it is capable of evaluating the
merits and risks of its investment in the Company. Assignee is an “accredited
investor” within the meaning of the Securities Act.

            d.        Assignee represents and warrants that it has read the
terms of the Note and agrees to such terms.

       5.        Additional Provisions.

            a.        This Agreement may be executed in any number of
counterparts, all of which when taken together shall be considered one and the
same agreement, it being understood that all Parties need not sign the same
counterpart. In the event that any signature is delivered by Fax or by E-Mail,
such signature shall create a valid and binding obligation of that Party (or on
whose behalf such signature is executed) with the same force and effect as an
original thereof. Any photographic, photocopy, or similar reproduction copy of
this Agreement, with all signatures reproduced on one or more sets of signature
pages, shall be considered for all purposes as if it were an executed
counterpart of this Agreement.

            b.        This Agreement, and all references, documents, or
instruments referred to herein, contains the entire agreement and understanding
of the Parties in respect to the subject matter contained herein. The Parties
have expressly not relied upon any promises, representations, warranties,
agreements, covenants, or undertakings, other than those expressly set forth or
referred to herein. This Agreement supersedes (i) any and all prior written or
oral agreements, understandings, and negotiations between the Parties with
respect to the subject matter contained herein; and, (ii) any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.

            c.        Each and every provision of this Agreement is severable
and independent of any other term or provision of this Agreement. If any term or
provision hereof is held void or invalid for any reason by a court of competent
jurisdiction, such invalidity shall not affect the remainder of this Agreement.

            d.        This Agreement shall be governed by the laws of the State
of Nevada, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Nevada or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of Nevada.
If any court action is necessary to enforce the terms and conditions of this
Agreement, the Parties hereby agree that the Superior Court of California,
County of Orange, shall be the sole jurisdiction and venue for the bringing of
such action.

2

--------------------------------------------------------------------------------

            e.        The Parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly, it
is agreed that the Parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity. The remedies of the
Parties under this Agreement are cumulative and shall not exclude any other
remedies to which any person may be lawfully entitled.

            f.        No failure by any Party to insist on the strict
performance of any covenant, duty, agreement, or condition of this Agreement or
to exercise any right or remedy on a breach shall constitute a waiver of any
such breach or of any other covenant, duty, agreement, or condition.

            g.        In the event of any legal action (including arbitration)
to enforce or interpret the provisions of this Agreement, the non-prevailing
Party shall pay the reasonable attorneys’ fees and other costs and expenses
including expert witness fees of the prevailing Party in such amount as the
court shall determine. In addition, such non-prevailing Party shall pay
reasonable attorneys’ fees incurred by the prevailing Party in enforcing, or on
appeal from, a judgment in favor of the prevailing Party. The preceding sentence
is intended by the Parties to be severable from the other provisions of this
Agreement and to survive and not be merged into such judgment.

            h.        The facts recited in Article II, above, are hereby
conclusively presumed to be true as between and affecting the Parties.

            i.        No Party may assign any right, benefit, or interest in
this Agreement without the written consent of the other Party, which consent may
not be unreasonably withheld. This Agreement will inure to the benefit of, and
be binding upon, the Parties and their respective successors and assigns.

            j.        This Agreement is the result of negotiations by and
between the Parties, and each Party has had the opportunity to be represented by
independent legal counsel of its choice. This Agreement is the product of the
work and efforts of all Parties, and shall be deemed to have been drafted by all
Parties. In the event of a dispute, no Party shall be entitled to claim that any
provision should be construed against any other Party by reason of the fact that
it was drafted by one particular Party.

            k.        When a reference is made in this Agreement to an Article,
Section, Subsection, Exhibit, or Schedule, such reference shall be to said item
of this Agreement unless otherwise indicated. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof as if set out in full herein.

            l.        Each Party agrees (i) to furnish upon request to each
other Party such further information; (ii) to execute and deliver to each other
Party such other documents; and, (iii) to do such other acts and things, all as
another Party may reasonably request for the purpose of carrying out the intent
of this Agreement and the transactions envisioned hereunder. However, this
provision shall not require that any additional representations or warranties be
made and no Party shall be required to incur any material expense or potential
exposure to legal liability pursuant to this section.

            m.        All notices, requests and demands hereunder shall be in
writing and delivered by hand, by Electronic Transmission, by mail, or by
recognized commercial over-night delivery service (such as Federal Express or
UPS), and shall be deemed given (a) if by hand delivery, upon such delivery; (b)
if by Electronic Transmission, upon telephone confirmation of receipt of same;
(c) if by mail, forty-eight (48) hours after deposit in the United States mail,
first class, registered or certified mail, postage prepaid; or, (d) if by
recognized commercial over-night delivery service, upon such delivery.

                   1.        Each Party hereby expressly consents to the use of
Electronic Transmission for communications and notices under this Agreement. For
purposes of this Agreement, “Electronic Transmission” means a communication (i)
delivered by Fax or E-Mail when directed to the Fax number or E-Mail address,
respectively,

3

--------------------------------------------------------------------------------

[exhibit10-121bx4x1.jpg] 


--------------------------------------------------------------------------------



EXHIBIT “A”
THE NOTE


 

 

 

 

5

--------------------------------------------------------------------------------

EXHIBIT “B”
WIRE TRANSFER INSTRUCTIONS


 

 

 

 

6

--------------------------------------------------------------------------------